IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,612; AP-75,613; AP-75,614


EX PARTE MICHAEL TREMAL SANDERS, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 20576 HC-1, 20577 HC-1, 20591-HC-1

IN THE 6TH DISTRICT COURT FROM LAMAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
harassment by an inmate and sentenced to fifteen years' imprisonment, consecutive to a prior
conviction.  The Sixth Court of Appeals affirmed his convictions.  Sanders v. State, Nos. 06-05-104
to 106-CR (Tex. App. - Texarkana, delivered January 5, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.  The trial court has entered
findings of fact and conclusions of law that appellate counsel timely mailed notice to Applicant that
his conviction had been affirmed, but that Applicant did not receive that notice.  The trial court
recommends that relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We
find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for
discretionary review of the judgments of the Sixth Court of Appeals in Cause Nos. 06-05-104 to 106-CR that affirmed his convictions in Case Nos. 20576, 20577, and 20591 from the 6th Judicial
District Court of Lamar County.  Applicant shall file his petitions for discretionary review with the
Sixth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: February 14, 2007
Do not publish